Citation Nr: 1730561	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-31 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for hemoglobinopathy.

2. Entitlement to service connection for residuals of a right eye ectropian eyelid surgery.

3. Entitlement to service connection for residuals of a left eye ectropian eyelid surgery.

4. Entitlement to an increased initial disability evaluation for bilateral maxillary sinusitis, rated as noncompensable from November 21, 2008, as 10 percent disabling from May 7, 2010, and as 30 percent disabling from February 9, 2016.

5. Entitlement to an increased initial disability evaluation for microcytic anemia, rated as noncompensable from November 21, 2008 and as 10 percent disabling from February 9, 2016.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1996 to November 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction over the case is now with the Roanoke, VA RO. In February 2013, the Board remanded the claims for additional development and adjudicative action. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for right and left eye residuals of ectropian eyelid surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Hemoglobinopathy is not an additional disability for which service connection is available. 

2. Prior to May 7, 2010, the Veteran's sinusitis was detected by x-ray only.

3. Prior to February 9, 2016, the Veteran's sinusitis was manifested by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

4. Since February 9, 2016, the Veteran's sinusitis is manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

5. Prior to February 9, 2016, the Veteran's microcytic anemia was manifested by hemoglobin levels more than 10gm/100ml and asymptomatic.

6. Since February 9, 2016, the Veteran's microcytic anemia is manifested by hemoglobin levels more than 10gm/100ml with easy fatigability and cold intolerance. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hemoglobinopathy have not been met or approximated. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. Prior to May 7, 2010, the criteria for an initial compensable disability rating for bilateral maxillary sinusitis have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.97 Diagnostic Codes (DCs) 6510, 6513 (2016).

3. Prior to February 9, 2016, the criteria for a disability rating in excess of 10 percent for bilateral maxillary sinusitis have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.97 DCs 6510, 6513.

4. From February 9, 2016, the criteria for a disability rating in excess of 30 percent for bilateral maxillary sinusitis have not been met or approximated. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.97 DCs 6510, 6513.

5. Prior to February 9, 2016, the criteria for an initial compensable rating for microcytic anemia are not met or approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102 , 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.117, DC 7700.

6. Beginning February 9, 2016, the criteria for a disability rating in excess of 10 percent for microcytic anemia are not met or approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102 , 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.117, DC 7700.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Standards

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition such as a broken leg, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304. In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 252 (1999). 

Hemoglobinopathy

The Veteran asserts that she has hemoglobinopathy that is related to her active military service. 

The Veteran was afforded a VA medical examination in February 2016. The examiner stated that hemoglobinopathy is actually anemia as diagnosed. The Board assigns high probative weight to the examiner's finding, as it was made following examination of the Veteran and review of the claims file. The Veteran is already service-connected for microcytic anemia. Therefore, there is no additional disability for which service connection is available. As the Veteran is a layperson, she is not competent to opine on whether hemoglobinopathy and anemia are the same disability, or whether such disability is related to her period of service. 

The claim must be denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Disability Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns Diagnostic Codes (DCs) to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 
38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. There is a general rule against the "pyramiding" of benefits. See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993). However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Bilateral Maxillary Sinusitis

The Veteran's sinusitis has been rated as noncompensable from November 21, 2008, as 10 percent disabling from May 7, 2010, and as 30 percent disabling from February 9, 2016 under DC 6513. 

DC 6513 is evaluated under the General Rating Formula for Sinusitis. Under this general rating formula, a noncompensable rating is assigned for sinusitis that is detected by x-ray only. A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

The Veteran is also separately service-connected for allergic/vasomotor rhinitis with hypertrophed turbinates under DC 6522. The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14. A veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993). This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14. However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different codes. Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran was afforded a VA contract medical examination in August 2008. The examiner diagnosed the Veteran with bilateral maxillary sinusitis. The Veteran reported difficulty breathing through the nose with nasal congestion and rhinorrhea. The Veteran did not have any hospitalizations or surgeries. The Veteran had swollen turbinates consistent with rhinitis. The examiner opined that the Veteran's symptoms were most consistent with vasomotor rhinitis because she did not have any obvious triggering factors. The examiner noted that the x-rays showed bilateral maxillary sinusitis.

The Veteran's VA treatment records show treatment for sinusitis. In May 2010 the Veteran was given a CT scan. She had mild to moderate thickening of the maxillary sinus without underlying osseous erosion or thickening. Polypoid appearance was also evident of the mucosal thickening, likely representing mucous retention cyst. There was minimal mucosal thickening of the front ethmoid sinuses. There were no air fluid levels, masses, or polyps. In July 2010 the Veteran reported chronic nasal congestion and nasal discharge. She denied pain but reported pressure and watery eyes. She was prescribed a course of prednisone for ten days. 

The Veteran was afforded a VA contract medical examination in February 2016. The Veteran was diagnosed with chronic maxillary sinusitis. The examiner stated that the Veteran had seven or more non-incapacitating episodes over the previous twelve months and no incapacitating episodes. X-rays showed maxillary chronic sinusitis with retention cyst. The examiner opined that the Veteran's sinusitis did not impact her ability to work. 

The Veteran's sinusitis has been rated as noncompensable from November 21, 2008, as 10 percent disabling from May 7, 2010, and as 30 percent disabling from February 9, 2016 under DC 6513. 

Prior to May 7, 2010, the Veteran is not entitled to a compensable rating. Prior to May 7, 2010, there is no evidence that the Veteran received treatment for her sinusitis. At that time, the Veteran's maxillary sinusitis was only detected by x-ray, and her symptoms were most consistent with vasomotor rhinitis. 

Beginning on May 7, 2010 and prior to February 9, 2016, the Veteran is in receipt of a 10 percent disability rating and received treatment for her sinusitis. However, she is not entitled to a disability rating in excess of 10 percent. There is no evidence that she has three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

Beginning on February 9, 2016, the Veteran is in receipt of a 30 percent disability rating. During the Veteran's February 2016 VA contract medical examination, the examination showed that the Veteran had seven or more non-incapacitating episodes over the previous twelve months and no incapacitating episodes. The Veteran is not entitled to a higher 50 percent disability rating because the evidence does not show that the Veteran had radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Microcytic Anemia

The Veteran's microcytic anemia is rated as non-compensable beginning on November 21, 2008 and then as 10 percent disabling beginning on February 9, 2016 under DC 7700. 

Under DC 7700, a 0 percent rating is warranted for anemia when the hemoglobin level is 10gm/100ml or less and the condition is asymptomatic. A 10 percent rating is warranted for a hemoglobin level of 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches. A 30 percent rating is warranted for a hemoglobin level of 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath. A 70 percent rating is warranted for a hemoglobin level of 7 gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months). A 100 percent rating is warranted for a hemoglobin level of 5 gm/100 ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling. A Note to DC 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately. 38 C.F.R. § 4.117 .

The Veteran was afforded a VA contract medical examination in August 2008. At that time, the Veteran was asymptomatic and required no treatment for her condition. The Veteran's hemoglobin level was 11.1 gm/100 ml.

The Veteran was afforded a VA contract medical examination in February 2016. She was diagnosed with anemia. Iron supplements were required for control of the condition. Other than iron supplements, the Veteran was not undergoing any treatment. The Veteran reported easy fatigability and cold intolerance. The Veteran's hemoglobin level was 11.2 gm/100 ml. The examiner opined that the Veteran's history and physical examination revealed no indication of disability, limitation, or functional impairment due to diagnosed anemia. 

Prior to February 9, 2016, the Veteran is not entitled to a compensable rating. The evidence demonstrates that the Veteran's hemoglobin level was 11.1 gm/100ml and that she was asymptomatic. Beginning at the Veteran's February 9, 2016 VA contract medical examination, the Veteran reported easy fatigability and cold intolerance. Her hemoglobin level was 11.2 gm/100ml. A 30 percent rating isn't warranted without a hemoglobin level of 8gm/100ml or less with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath. The record does not show that the Veteran has the required hemoglobin levels with symptoms such as weakness, headaches, lightheadedness, or shortness of breath. 

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for hemoglobinopathy is denied.

For the entire period on appeal, an increased initial disability rating for bilateral maxillary sinusitis is denied.

For the entire period on appeal, an increased initial disability rating for microcytic anemia is denied.


REMAND

Unfortunately, a remand is required in this case for entitlement to service connection for right and left eye residuals of ectropian eyelid surgery. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran was afforded a VA contract medical examination in February 2016. Unfortunately, the examiner was not provided with the Veteran's service treatment records or VA treatment records. Therefore, the examiner stated that the Veteran had never been diagnosed with an eye condition. A VA addendum medical opinion would assist in adjudicating the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file to a suitably qualified VA examiner to determine the nature and etiology of the claimed disorders of the eyes. The claims file must be made available to, and reviewed by, the examiner. 

If, and only if, the examiner deems it necessary, schedule the Veteran for a VA medical examination. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each eye disability from August 2008 to present was incurred in service or is related to any incident of service.

The examiner is advised that when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, a claimant may be granted service connection even though the disability resolved prior to the VA's adjudication of the claim. If a claimant is diagnosed with a disability and the severity of that disorder lessens so that it no longer impairs the claimant, a grant of service connection may, nonetheless, be appropriate if it is otherwise found to be linked to competent evidence or applicable presumption to some incident of military service. The question of severity is one of rating, not of service connection. 

Therefore, if the Veteran does not currently meet the criteria for a diagnosis of an eye disorder but did during the pendency of this claim (since August 2008), that diagnosis is to be assumed for purposes of the medical opinion requested. 

2. Readjudicate the claims on appeal. If the benefits remain denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


